UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     

United States of America,


                –v–                                                           21-cr-25 (AJN)

                                                                                  ORDER
Kymahli Lysius,

                       Defendant.



ALISON J. NATHAN, District Judge:

        The Court will conduct a bail review hearing on July 19, 2021, at 1:30 p.m. in Courtroom

906 of the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New

York.




        SO ORDERED.


Dated: July 13, 2021                             __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
